DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-10 in the reply filed on 10/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claim 11 is withdrawn from consideration.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Claim 1 recites “ A manufacturing method for a colored product for manufacturing a colored product…”  This limitation appears to contain a typographical error (too many colored products).  Claim 6 contains the limitation “matches the color on a part on an outer side of the object than the inside of the object”.  This limitation also appears to contain a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi US 2018/0111311.
Per claims 1, 9-10, Ochi teaches a manufacturing method for making a colored product using ink, the method comprising using a plurality of color ink heads ejecting different colors [0038], [0058], using a colorless ink head to eject colorless ink [0022], forming a plurality of coloring regions in an overlapping manner in a normal direction to form a predetermined thickness (Fig. 2A, 3A-3C) [0088], forming a surface side colored region located closest to the surface using at least the color ink and forming an inner colored region in a region farther from the surface using the colored ink and colorless ink (Fig. 2A) [0088]-[0091].  
Per claim 2, Ochi teaches the inner colored region formed using the color inks and colorless ink in a differing amount depending on the position, with the difference in coloring ink being compensated by the colorless ink [0080], [0088]-[0090] (claim 4).
Per claim 5, Ochi teaches forming a 3D (stereoscopic shaped object) (abstract) using a white ink, which is a light reflecting ink [0056] to form the inner region constituting the interior of the object [0055].  
Per claim 8, Ochi teaches a cavity formed on the inner side (Fig. 3A, side W), and a light source installed in the cavity to generate a light and transmit to an outside (Fig. 4A, 4B, 104).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi US 2018/0111311.
Per claim 3, Ochi teaches using colorless ink to compensate for various amounts of coloring agent [0080].  As such, it would have been obvious to one of ordinary skill in the art to have utilized colorless ink in any region of the object to be made with a reasonable expectation for success and predictable results.
Per claim 4, Ochi teaches that a clear ink is used to form a clear layer which is adjacent to the inner region coloring region and surface side colored region [0103] (Fig. 3A-3C); alternatively, it would have been obvious to one of ordinary skill in the art to have utilized a clear ink with a reasonable expectation or success and predictable results in any area of the coating. 
	Per claims 6-7, Ochi does not explicitly teach color matching.  However, Ochi teaches controlling the color of each layer so as to not interfere or influence neighboring color [0087] and also to control the mixing of colors so the thickness is not uneven [0086].  As such, it would have been obvious to one of ordinary skill in the art to have selected and controlled the desired color to arrive at the claimed invention via routine experimentation (see MPEP 2144.05).


Relevant Prior Art
	Although not relied upon in the above rejection, Okawa et al US 2018/0050489, Okawa et al US 2018/0050488, and Hakkaku US 2018/0178444 are considered particularly relevant to the claimed invention.  Okawa (both references) teach a shaping device that shapes and forms a 3D object including discharging heads including at least a black head, a coloring material (abstract), and a clear ink [0046].  Also note Figs 1B-3C.  Hakkaku teaches a shaped object formed using a layering scheme with a color region 11, an inner side of the color region where color inks are supplemented by white ink (abstract).  Also note Fig. 2-3C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715